                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


BOBBY B.,1                               3:18-cv-01169-BR

             Plaintiff,                  OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


BRUCE W. BREWER
P.O. Box 421
West Linn, OR 97068
(503) 621-6633
          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
DIANA ANDSAGER
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3708

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Bobby B. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.       This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

     On September 24, 2013, Plaintiff protectively filed his

application for DIB benefits.    Tr. 13, 217.2    Plaintiff alleged a


     2 Citations to the official Transcript of Record (#11)
filed by the Commissioner on December 22, 2018, are referred to
as "Tr."


2 - OPINION AND ORDER
disability onset date of April 15, 2011.   Tr. 13, 217.

Plaintiff=s application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on July 22, 2016, and a supplemental hearing on

December 20, 2016.   Tr. 33-83.   Plaintiff and a vocational

expert (VE) testified at each hearing, and Plaintiff was

represented by an attorney.    At the July 22, 2016, hearing

Plaintiff amended his alleged disability onset date from

April 15, 2011, to April 22, 2013.    Tr. 57.

     On May 15, 2017, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 13-25.   Plaintiff requested review by the

Appeals Council.   On April 27, 2018, the Appeals Council denied

Plaintiff=s request to review the ALJ=s decision, and the ALJ=s

decision became the final decision of the Commissioner.

Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On July 1, 2018, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner=s decision.



                              BACKGROUND

     Plaintiff was born on May 3, 1965.    Tr. 23, 59, 217.

Plaintiff was 51 years old on December 31, 2016, his date last



3 - OPINION AND ORDER
insured.   Tr. 15, 23.   Plaintiff has at least a high-school

education.   Tr. 23, 60.    Plaintiff has past relevant work

experience as a tractor-trailer driver and material handler.

Tr. 23, 61-62.

     Plaintiff alleges disability due to chronic back pain,

sciatic nerve damage to left hip and leg, and depression.

Tr. 84.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 17-22.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate his inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@

42 U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to



4 - OPINION AND ORDER
allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).     See also Brewes v. Comm=r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

Arelevant evidence that a reasonable mind might accept as

adequate to support a conclusion.@    Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).     It is more than a mere scintilla [of

evidence] but less than a preponderance.     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).     The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the



5 - OPINION AND ORDER
Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 404.1520(a)(4)(i).   See

also Keyser v. Comm=r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§ 404.1509, 404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.



6 - OPINION AND ORDER
§ 404.1520(a)(4)(iii).   See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).    The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.    20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.       AA

>regular and continuing basis= means 8 hours a day, for 5 days a

week, or an equivalent schedule.@   SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.   Taylor v. Comm=r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.   20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in



7 - OPINION AND ORDER
the national economy.    20 C.F.R. § 404.1520(a)(4)(v).   See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm=r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. §§ 404.1520(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since April 22, 2013, Plaintiff=s

alleged disability onset date.    Tr. 15.

     At Step Two the ALJ found Plaintiff has the severe

impairments of lumbar radiculopathy, lumbar stenosis, obesity,

and chronic obstructive pulmonary disease (COPD)/asthma.

Tr. 15.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,



8 - OPINION AND ORDER
appendix 1.   Tr. 15-16.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:    can sit,

stand, and walk for two hours at a time up to a total of eight

hours; can occasionally balance, stoop, kneel, crouch, and

crawl; cannot use his left lower extremity to operate foot

controls; should avoid moderate exposure to respiratory

irritants; and should not work around hazards such as

unprotected heights and dangerous machinery.     Tr. 16.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.    Tr. 23.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as assembler

(electrical) and office helper.    Tr. 24.   Accordingly, the ALJ

found Plaintiff is not disabled.    Tr. 24-25.



                             DISCUSSION

     Plaintiff contends the ALJ erred when she failed (1) to

provide clear and convincing reasons for rejecting Plaintiff's

subjective symptom testimony and (2) to provide clear and

convincing reasons for rejecting the medical opinions of

Plaintiff's examining physicians.




9 - OPINION AND ORDER
I.   The ALJ did not err when she found Plaintiff's testimony
     was not fully credible.

     Plaintiff contends the ALJ erred when she failed to provide

clear and convincing reasons for discounting Plaintiff=s symptom

testimony.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.     AFirst, the ALJ must determine whether the

claimant has presented objective medical evidence of an

underlying impairment >which could reasonably be expected to

produce the pain or other symptoms alleged.=@    Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035B36 (9th Cir. 2007)).     The claimant

is not required to show that his Aimpairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom.@    Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).     A

claimant is not required to produce Aobjective medical evidence

of the pain or fatigue itself, or the severity thereof.@       Id.

             If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of


10 - OPINION AND ORDER
malingering, Athe ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so.@   Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(A[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.@).   General assertions that the claimant's testimony is not

credible are insufficient.    Parra v. Astrue, 481 F.3d 742, 750

(9th Cir. 2007).    The ALJ must identify "what testimony is not

credible and what evidence undermines the claimant's

complaints."    Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.    Analysis

           Plaintiff testified at the hearing that he was not

able to work because his low-back pain was constant, he spent

most of his day lying in bed, and he had difficulty lifting his

arms because his "shoulders are kind of screwed up."   Tr. 64,

69, 70, 77.    Plaintiff also noted in his Function Report that he

has constant pain in his low back, left hip, and left leg and

his pain is "all I think about."   Tr. 276.



11 - OPINION AND ORDER
           The ALJ noted Plaintiff's complaints, but she found

Plaintiff's "statements concerning the intensity, persistence

and limiting effects of [his] symptoms are not entirely

consistent with the medical evidence and other evidence in the

record."   Tr. 16-17.   The ALJ indicated Plaintiff had not seen a

physician since 2015 despite his alleged severe pain, and the

medical evidence "consistently shows [Plaintiff] exhibiting full

ranges of motion in all four extremities."   Tr. 17.    For

example, the record reflects MRI images of Plaintiff's lumbar

spine in October 2012 showed "multilevel discogenic and

spondylytic degenerative changes" and "increased disc

degeneration."   Tr. 17.   The ALJ, however, pointed to a

neurosurgical evaluation on April 2013 by Peter Musacchio, Nurse

Practitioner, that Plaintiff did not appear to be in acute

distress, that he ambulated with a normal gait, that he could

rise on his heels and toes without difficulty, that he had

normal sensation in the dermatones, that he did not have any

point tenderness over his lumbosacral spine, and that his

sciatic nerve testing was negative.   Tr. 17, 327-29.

           In February 2014 Plaintiff was seen by Amber Moulton,

Physician's Assistant (PA), and reported a 20-year history of

back pain that had allegedly worsened over the last five years.



12 - OPINION AND ORDER
Tr. 18-19, 374.   PA Mouton, however, noted Plaintiff was not in

acute distress during the examination, exhibited full ranges of

motion in all four extremities, and had negative straight-leg

raises bilaterally.   Tr. 19.

           In May 2014 Plaintiff received a consultative

examination by Jonathon Harrison, M.D.   Tr. 356-60.

Dr. Harrison noted Plaintiff easily transferred from a chair to

the examination table, removed and replaced his shoes without

difficulty, ambulated with a normal gait, had normal ability to

walk on his toes, and exhibited full strength.    Id.

           In September 2014 Plaintiff was seen by Curtis Hill,

M.D., for a neurosurgical examination.   Tr. 19, 380-81.

Dr. Hill noted Plaintiff was not in acute distress, exhibited

normal lordotic curve, reported pain with left straight-leg

raises, and had reduced range of motion in his back.    Tr. 381.

           In October 2014 Plaintiff was examined by Bradley

Bergquist, M.D., who indicated Plaintiff "moved about easily"

and had "reasonably good" range of motion in his lumbar spine,

but Plaintiff reported pain with extension and left lateral

flexion.   Tr. 385.   After a follow-up examination in March 2015,

Dr. Bergquist noted Plaintiff had full ranges of motion in his

hips and had negative straight-leg raises.   Tr. 386.



13 - OPINION AND ORDER
             In August 2016 Kim Webster, M.D., performed a

comprehensive musculoskeletal examination of Plaintiff.

Tr. 399-403.     Dr. Webster noted Plaintiff was not in any acute

distress, had normal gait, could walk heel-to-toe, and had

negative straight-leg raises.     Tr. 401-02.

             On this record the Court concludes the ALJ did not err

when she discounted Plaintiff's general symptom testimony and

found it was not fully credible because the ALJ provided clear

and convincing reasons supported by substantial evidence in the

record for doing so.

II.   The ALJ provided clear and convincing reasons for rejecting
      the medical opinions of Dr. Harrison; William Backlund,
      M.D.; and Neal Berner, M.D., examining physicians.

      Plaintiff contends the ALJ erred when she rejected the

opinions of Drs. Harrison, Backlund, and Berner.

      A.     Standards

             AIn disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability C the claimant's ability to

perform work.@    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     AIn conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence.@    Ryan v. Comm'r of Soc.



14 - OPINION AND ORDER
Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).       Specifically, the

court must Adistinguish among the opinions of three types of

physicians:     (1) those who treat the claimant (treating

physicians); (2) those who examine but do not treat the claimant

(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians).@       Garrison, 759

F.3d at 1012.     AAs a general rule, more weight should be given to

the opinion of a treating source than to the opinion of doctors

who do not treat the claimant.@    Id.   Although the opinion of a

treating physician is entitled to greater weight than that of an

examining physician, the opinion of an examining physician is

entitled to greater weight than that of a nonexamining

physician.     Ryan, 528 F.3d at 1198.   AThe weight afforded a

nonexamining physician's testimony depends >on the degree to

which [he] provide[s] supporting explanations for [his]

opinions.=@    Id. (quoting 20 C.F.R. § 404.1527(d)(3)).

             AIf a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence.@      Id.   Even when contradicted,

a treating or examining physician's opinion is still owed

deference and will often be Aentitled to the greatest weight



15 - OPINION AND ORDER
. . . even if it does not meet the test for controlling weight.@

Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).     An ALJ can

satisfy the Asubstantial evidence@ requirement by Asetting out a

detailed and thorough summary of the facts and conflicting

clinical evidence, stating his interpretation thereof, and

making findings.@     Reddick, 157 F.3d 715, 725 (9th Cir. 1998).

AThe ALJ must do more than state conclusions.    He must set forth

his own interpretations and explain why they, rather than the

doctors', are correct.@     Id. (citation omitted).

     B.    Analysis

           As noted, Dr. Harrison examined Plaintiff in May 2014.

Dr. Harrison opined Plaintiff can stand and walk up to four

hours and can sit up to six hours in an eight-hour workday.

Tr. 360.

           In June 2014 Dr. Berner, a state-agency consultant,

concluded after his review of the record that Plaintiff could

"stand and/or walk" for a total of four hours and could sit for

a total of "about six hours" in an eight-hour workday.     Tr. 90.

           In October 2014 Dr. Backlund, another state-agency

consultant, reached the same conclusions as Dr. Berner.

Tr. 101.

           In August 2016 Dr. Webster examined Plaintiff and



16 - OPINION AND ORDER
concluded Plaintiff could sit, stand, and walk for two hours at

a time without limitations and for eight hours total in an

eight-hour workday.   Tr. 399, 405.

           The ALJ found Dr. Webster's opinion had "great

persuasive value," and the ALJ included in his assessment of

Plaintiff's RFC that Plaintiff could "sit, stand, and walk two

hours at a time, up to a total of eight hours."    Tr. 16.

           The ALJ gave Dr. Harrison's opinion "partial weight"

on the ground that the "updated record[,] . . . which included

another consultative examination report, supports a finding that

[Plaintiff's] abilities to stand and walk are greater than

Dr. Harrison believed them to be."    Tr. 21.   The ALJ also gave

"significant, but not great, weight" to the opinions of

Drs. Backlund and Berner on the ground that Dr. Webster's

opinion was "persuasive evidence" that Plaintiff's ability to

stand and to walk was greater than Drs. Backlund and Berner

found.   Tr. 22.

           Thus, the ALJ reasonably relied on Dr. Webster's

opinion as a specific and legitimate reason to discount the

opinions of Drs. Harrison, Berner, and Backlund.    The Ninth

Circuit has held the opinion of an examining doctor that is

based on his independent findings constitutes a specific and



17 - OPINION AND ORDER
legitimate reason to reject or to discount contrary evidence.

Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).        The

Ninth Circuit further held an examining doctor's "opinion alone

constitutes substantial evidence" in support of an ALJ's

assessment of a claimant's RFC.    Id.     The Court also notes

Dr. Webster's opinion was based on information and records

generated after the other doctors examined Plaintiff and his

medical record and after there had been an 18-month gap in

treatment.

             On this record the Court concludes the ALJ did not err

when she discounted the opinions of Drs. Harrison, Berner, and

Backlund because the ALJ provided legally sufficient reasons

supported by substantial evidence in the record for doing so.



                              CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 9th day of July, 2019.


                                /s/ Anna J. Brown
                           ______________________________________
                           ANNA J. BROWN
                           United States Senior District Judge



18 - OPINION AND ORDER
